DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2019 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the
information disclosure statements are being considered by the examiner.


Drawings
Examiner acknowledges applicant’s amendment to the specification to correctly reflect the drawings submitted on 06/28/2018, therefore, the objection has been withdrawn which was mailed with the office action on 06/24/2020.


	Specification
Examiner acknowledges applicant’s amendment to the specification to correct the objection cited in the office action mailed on 06/24/2020, therefore the objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claim limitation of “and the plurality of secondary windings having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the two outputs” of the following claims: claim 1, lines 6-9; claim 10, lines 6-9; claim 19, lines 12-15 are not adequately illustrated in Fig. 2 of the instant application.  Figure 2 of the instant application does not properly illustrate two outputs for measuring a voltage difference of the transformer drawn in Fig. 2, rather it illustrates one output, and Figure 2 does not adequately describe the claimed limitation of claims 1, 10, and 19.  There is an 18A and 18B drawn as two outputs, which indicates a positive and a negative end for measuring one voltage difference in Fig. 2, however, additional outputs such as 18C and 18D would be needed to properly measure the voltage difference of the transformer.  An example of a transformer having multiple 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as needing additional elements for support of the claims and being incomplete.  See MPEP § 2172.01.  It is unclear how the claim structure can meet the structural limitation of the claim limitation of "and the plurality of secondary windings having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the two outputs" presented in claims 1, 10, and 19, as described above in more detail in the 112(a) section of this rejection.  Figure 2 of the instant application does not provide structural support for the claim limitations provided in the instant application.  This has been described above via the Chang et al. reference and evidentiary reference to further support this reasoning.. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/112898 A1-Kemmerrer et al., and in further views of US 2003/0199808 A1-Henley et al., US 20080312579 A1-Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), and US 6118679-Smith. 
Claim 1
“the handset comprising: a housing;”: Kemmerrer et al. discloses a handset of an electroporation device, the handset including a housing (104) (Para. [0005], lines 1-2, Fig. 1).
“an array having a plurality of electrodes in electrical communication with the two outputs of the signal amplifier.”: Kemmerrer et al. discloses the electrode array 112 includes a plurality of electrodes 142 each extending outwardly from the front end 128 of the upper portion 124 of the housing 104; each electrode 142 is in electrical communication with the circuit board 108 and configured to convey the electroporation signal to the target tissue (Para. [0026], lines 1-4); the configuration of the signal amplifier has been discussed above, thus reading on the amended limitation of two outputs; a plurality of electrodes is disclosed as mentioned above. 

Regarding claim 1, Kemmerrer et al. teaches the invention discussed above.  Further, Kemmerrer et al. teaches a housing.  However, Kemmerrer et al. does not explicitly teach an amplifier.
For claim 1, Henley et al. teaches an amplifier 412 contained in an electronic package 515 of the hand-held device (500, Para. [0038], lines 1, and 29-30, Fig. 5), which reads on the instant claim limitation of “a signal amplifier positioned within the housing”.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing of Kemmerrer et al. to 
Regarding claim 1, Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach a primary winding.
For claim 1, Smith teaches a primary winding (8, Col. 2, line 51, Fig. 1), which reads on the instant claim limitation of “the signal amplifier including: a primary winding”.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. to further include a primary winding, because Smith teaches the primary winding is used to facilitate synchronous rectification of the output by a rectifier attached to each secondary winding, reducing power losses compared to conventional power supplies with a single secondary winding coupled to a single rectifier (Abstract, lines 2-6 and Col. 4, lines 3-4). 
Regarding claim 1, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach a plurality of secondary windings coupled together in a series configuration.
For claim 1, Smith teaches three inductors (275, 280, 285) in series with three ideal secondary windings (130, 135, 140, Col. 7, lines 15-16, Fig. 5), which reads on the instant claim limitation of “a plurality of secondary windings coupled together in a series configuration”. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al.  

Additionally, regarding claim 1, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach the plurality of secondary windings having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the two outputs.
Additionally, for claim 1, Chang et al. teaches a plurality of secondary windings having at least two outputs where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the two outputs (Para. [0065], lines 1-2), illustrated in Fig. 10 and shown below in annotated Fig. 10.  Therefore, with this configuration which is similar to what is being claimed in the instant application, a voltage difference across the plurality of secondary windings would be equal to the difference voltage difference between two outputs.  Further, an example of a transformer having multiple outputs is illustrated in the reference of Chang et al. Fig. 10 (as evidenced by All About Circuits-Winding Configurations, Chapter 9, pgs. 1-2, 2015), which adequately illustrates a transformer having two or more outputs.

    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al.  further include a similar transformer configuration having teaches a plurality of secondary windings having at least two outputs where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the two outputs (Para. [0065], lines 1-2, Fig. 10), as taught by Chang et al., because Chang et al. teaches the first and second secondary windings are electromagnetically coupled to a common primary winding of the transformer (pg. 11, lines 37-38), and Chang teaches the value of resistor (R2) or the ratio of resistors (R1/R2) sets the maximum Voltage applied to the primary winding and hence the maximum treatment Voltage applied to the secondary windings of the transformer and to the electrodes (Para. [0065], lines 12-15).

Regarding claim 1, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach a storage capacitor and a fly-back diode are coupled to each of the plurality of secondary windings.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. to further include an amplifier including a capacitor and a freewheeling diode coupled to secondary windings as taught by Smith, because Smith teaches the characteristics of the secondary windings are preferably selected so that the power rectifiers of each parallel circuit draw the same current (Col. 5, lines 12-14). 

Regarding claim 2, modified Kemmerrer et al. and Henley et al. teach the invention discussed above in claim 1.  However, modified Kemmerrer et al. does not teach a turn ration between the primary winding and each plurality secondary windings is one to one.  
For claim 2, Smith teaches each primary winding (302, 304) preferably forms a transformer with a turns ratio of N:1:1 with its associated secondary (windings 314, 316, 318, 320, Col. 9, lines 9-12, Fig. 9), which reads on the instant claim limitation of “a turn ratio between the primary winding and each of the plurality of secondary windings is one to one.”  
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include a primary windings forming a 1:1 turns ration with its associated 

Regarding claim 3, modified Kemmerrer et al. teach the invention discussed above in claim 1.  However, modified Kemmerrer et al. does not teach each fly-back diode and storage capacitor are coupled to a respective plurality of secondary windings in a series configuration.
For claim 3, Smith teaches a freewheeling diode (14, also known as fly-back diodes), and a capacitor 22 in a series configuration with a secondary winding 12, illustrated in Figs. 1 and 3, which reads on the instant claim limitation of “each fly-back diode and storage capacitor are coupled to a respective one of the plurality of secondary windings in a series configuration.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include a freewheeling diode (also known as a fly-back diode) and a capacitor coupled to a secondary winding in a series configuration as taught by Smith, because Smith teaches the transformer has equal leakage inductances in Series with each secondary winding which equalizes the rectifier currents supplied to the load by each secondary winding (Col. 4, lines 58-60).  

claim 4, Kemmerrer et al. and Henley et al. teach the invention discussed above in claim 1.  However, modified Kemmerrer et al. does not teach a fly-back diode and a capacitor coupled to secondary windings in a parallel configuration.
For claim 4, Smith teaches a freewheeling diode (18, also known as fly-back diode), and a capacitor 22 in a parallel configuration in a secondary winding, illustrated in Fig. 3, which reads on the instant claim limitation of “the fly-back diode and the 
storage capacitor are coupled to each of the plurality of secondary windings in a parallel configuration.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include a freewheeling diode (also known as a fly-back diode) and a capacitor coupled to a secondary winding in a parallel configuration as taught by Smith, because Smith teaches it is a common practice in power electronics to use a parallel arrangement of diode rectifiers to handle high currents that would otherwise exceed the safety ratings of a single diode rectifier (Col. 3, lines 64-67).  

Regarding claim 8, Kemmerrer et al., Henley et al., and Smith teach the invention discussed above in claim 1.  However, modified Kemmerrer et al. does not teach the plurality of secondary windings includes at least five secondary windings.
For claim 8, Chang et al. teaches a plurality of secondary windings includes at least five secondary windings illustrated in Fig. 10 and illustrated below in annotated Fig. 10, which reads on the instant claim limitation of “the plurality of secondary windings includes at least five secondary windings.”


    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al., Henley et al., Smith, and further include a plurality of secondary windings including at least five secondary windings as taught by Chang et al., because Chang et al. teaches this current driver includes a galvanic isolation circuit that includes a flyback switching regulator (1136), e.g., a flyback transformer, operating in current mode topology where the secondary voltage is controlled by a microcontroller 1(132) on the primary side of the flyback transformer; the flyback transformer can operate as a step-up booster transformer to generate very high Volt ages especially with a high secondary-to-primary turns ratio (Para. [0065], lines 2-9).  

Claim 9: wherein the primary winding, the plurality of secondary windings, the storage capacitor and the fly-back diode are each disposed within a signal generator housing.”: Modified Kemmerrer et al. teaches a similar signal generator housing (104, Fig. 1).  Additionally, modified Kemmerrer et al. teaches the primary winding, secondary 

Claim 10: “An electroporation device”: Kemmerrer et al. disclose handheld medical devices, such as handheld electroporation devices (Para. [0003], line 1, Fig. 1).  
“comprising: a housing”: Kemmerrer et al. disclose a handset of an electroporation device, the handset including a housing (104) (Para. [0005], lines 1-2, Fig. 1).
“a signal generator positioned within the housing, the signal generator including”: Kemmerrer et al. disclose a similar signal generator, a circuit board 108 of the handset 100 is positioned within the volume 120 of the housing 104 and in electrical communication with the battery pack 10, the electrode array 112, and the trigger 140 during use, the circuit board 108 receives electrical power from the battery pack 10 and selectively outputs an electroporation signal to the electrode array 112 based at least in part on inputs from the trigger (140, Para. [0025], lines 1-5).
“a power supply,”: Kemmerrer et al. disclose a similar power supply, the battery pack (10, Fig. 1, Para. [0021], line 5, and battery packs provide operational power (Para. [0003], line 2).
“and an array having one or more electrodes in electrical communication with the two outputs of the signal generator.”: Kemmerrer et al. discloses the electrode array 112 includes a plurality of electrodes 142 each extending outwardly from the front end 128 of the upper portion 124 of the 

Regarding claim 10, Kemmerrer et al. teaches the invention discussed above.  However, Kemmerrer et al. does not teach a signal amplifier.
For claim 10, Henley et al. teaches an amplifier 412 contained in an electronic package 515 of the hand-held device (500, Para. [0038], lines 1, and 29-30, Fig. 5), which reads on the instant claim limitation of a signal amplifier positioned within the housing.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing of Kemmerrer et al. to incorporate an amplifier in the housing of the device as taught by Henley et al. because Henley et al. teaches an amplifier 412 in controls the current magnitude based on current feedback signals from a current sensor (Para. [0037], lines 21-23).  

Regarding claim 10, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach an amplifier including a primary winding.
For claim 10, Smith teaches a primary winding (8, Col. 2, line 51, Fig. 1), which reads on the instant claim limitation of the signal amplifier including: a primary winding.  

Regarding claim 10, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach an amplifier having a plurality of secondary windings coupled together in a series configuration.
For claim 10, Smith teaches three inductors (275, 280, 285) in series with three ideal secondary windings (130, 135, 140, Col. 7, lines 15-16, Fig. 5), which reads on the instant claim limitation of a plurality of secondary windings coupled together in a series configuration.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the amplifier of Henley et al. to further include an amplifier with secondary windings in a series configuration as taught by Smith, because Smith teaches conventional switch mode power supplies commonly include a compact power trans former and one or more power switches for alternately coupling a DC voltage across a primary winding of the power transformer, thereby generating a series of voltage pulses across one or more secondary windings of the power transformer; these pulses are then rectified and filtered to provide one or more output DC voltages (Col. 1, lines 13-20).

	Regarding claim 10, modified Kemmerrer et al. teaches the invention discussed above.  Modified Kemmerrer et al. does teach a plurality of secondary windings, discussed above.  However, modified Kemmerrer et al. does not teach a storage capacitor and a fly-back diode coupled to each of the secondary windings.
	For claim 10, Smith teaches secondary windings 12 coupled to a capacitor 22 and a freewheeling diode (18, also known as a fly-back diode), illustrated in Fig. 1, which reads on the instant claim limitation of wherein a storage capacitor and a fly-back diode are coupled to each of the plurality of secondary windings.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the amplifier of Henley et al. to further include an amplifier including a capacitor and a freewheeling diode coupled to secondary windings as taught by Smith, because Smith teaches the characteristics of the secondary windings are preferably selected so that the power rectifiers of each parallel circuit draw the same current (Col. 5, lines 12-14).  

Additionally, regarding claim 10, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach the plurality of secondary windings having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the two outputs.
Additionally, for claim 10, Chang et al. teaches a plurality of secondary windings having at least two outputs where the voltage difference across the plurality of 


    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al.  further include a similar transformer configuration having teaches a plurality of secondary windings having at least two outputs where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the two outputs (Para. [0065], lines 1-2, Fig. 10), as taught by Chang et al., because Chang et al. teaches the first and second secondary windings are electromagnetically coupled to a common primary winding of the transformer (pg. 11, lines 37-38), and Chang 

Regarding claim 10, modified Kemmerrer et al. teaches the invention discussed above.  Modified Kemmerrer et al. teaches the invention discussed above.  Modified Kemmerrer et al. teaches a power switch 22 (Para. [0027], line 3, Fig. 2).  However, modified Kemmerrer et al. does not teach a power switch configured to supply a voltage from the power supply across a primary winding.
For claim 10, Smith teaches a primary winding (8, Col. 2, line 51, Fig. 1), which reads on the instant claim limitation of a primary winding. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take modified Kemmerrer et al. and further include a primary winding to be configured to power switch to supply a voltage because Smith teaches conventional switch mode power supplies commonly include a compact power trans former and one or more power switches for alternately coupling a DC voltage across a primary winding of the power transformer, thereby generating a series of voltage pulses across one or more secondary windings of the power transformer; these pulses are then rectified and filtered to provide one or more output DC voltages and the output voltage or voltages of the power converter are commonly regulated by controlling the relative amount of time that the power switch is on (i.e., the duty cycle, Col. 1, lines 13-24). 

Regarding claim 11, modified Kemmerrer et al. teaches the invention discussed above in claim 10.  However, modified Kemmerrer et al. does not teach a turn ration between the primary winding and each plurality secondary windings is one to one.  
For claim 11, Smith teaches each primary winding (302, 304) preferably forms a transformer with a turns ratio of N: 1:1 with its associated secondary (windings 314, 316, 318, 320, Col. 9, lines 9-12, Fig. 9), which reads on the instant claim limitation of a turn ratio between the primary winding and each of the plurality of secondary windings is one to one.  
  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and Henley et al. and further include a primary windings forming a 1:1 turns ratio with its associated secondary windings as taught by Smith, because Smith teaches the turns ratio of each secondary winding relative to the primary winding is selected to be identical so that an N:1:1:1 transformer is formed (Col. 6, lines 14-16) and one advantage is that the winding losses in the secondary windings are reduced compared to a conventional forward converter (Col. 9, lines 24-27). 


Claim 12: “wherein the power supply includes a rechargeable battery.”:  Kemmerrer et al. disclose the plurality of battery cells (14) of battery pack (10) include a type of rechargeable battery (Para. [0028], lines 4-5).

Claim 13: “wherein the rechargeable battery includes a lithium-ion battery.”: Kemmerrer et al. disclose the plurality of battery cells (14) of battery pack (10) include a type of rechargeable battery such as, for example, lithium-ion (Para. [0028], lines 4-5). 

Regarding claim 14, modified Kemmerrer et al. teaches the invention discussed above in claim 10.  However, modified Kemmerrer et al. does not teach a fly-back diode and a storage capacitor coupled to each other in a series configuration.
For claim 14, Smith teaches a freewheeling diode, also known as a flyback diode, 14 in a series configuration with a similar storage capacitor 22 as illustrated in Fig. 1, which reads in the instant claim limitation of a fly-back diode and a similar storage capacitor coupled in a series configuration.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and Henley et al. and further include a freewheeling diode 14 and a similar storage capacitor 22 in a series configuration as taught by Smith, because Smith teaches manufacturing variances, coupled with heating effects, tends to make one of the diodes (14, 15) have a significantly different turn-on voltage and series resistance than the other diode and one diode usually draws substantially more current than the other diode (Col. 4, lines 26-30).  

Regarding claim 15, modified Kemmerrer et al. teaches the invention discussed above in claim 14.  However, modified Kemmerrer et al. and Henley et al. do not teach 
For claim 15, Smith teaches a freewheeling diode (18, also known as fly-back diode), and a capacitor 22 in a parallel configuration in a secondary winding, illustrated in Fig. 3, which reads on the instant claim limitation of “the fly-back diode and the 
storage capacitor are coupled to each of the plurality of secondary windings in a parallel configuration.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and Henley et al. and further include a freewheeling diode (also known as a fly-back diode) and a capacitor coupled to a secondary winding in a parallel configuration as taught by Smith, because Smith teaches it is a common practice in power electronics to use a parallel arrangement of diode rectifiers to handle high currents that would otherwise exceed the safety ratings of a single diode rectifier (Col. 3, lines 64-67).  

Claim 19: “An electroporation system comprising: a base station; and a handset removably coupled to the base station”:  Kemmerrer et al. disclose an electroporation device (Para. [0003], line 1), including a base unit (106, Fig. 1, Para. [0021], lines 1-2), and the electroporation device 102 includes a base unit 106, and a handset 100 that may be detachably docked to the base unit (106, Para. [0021], lines 2-3, Fig. 1).
“the handset including: a housing”:  Kemmerrer et al. discloses the housing 104 of the handset (100, Para. [0023], line 1, Fig. 1).
“an injection assembly including a hypodermic needle for administering an agent to cells of a target tissue”:  Kemmerrer et al. discloses the handset 100 also includes an injection assembly to administer agent to the target tissue via hypodermic needle 111 (Para. [0022], lines 4-6, Fig. 1).
“a power supply”: Kemmerrer et al. disclose a similar power supply, the battery pack (10, Fig. 1, Para. [0021], line 5, and battery packs provide operational power (Para. [0003], line 2).
“and a signal generator positioned within the housing of the handset and in operable communication with the injection assembly”:  Kemmerrer et al. disclose a similar signal generator (circuit board,108, Fig. 1), the handset including a housing, an injection assembly, a circuit board at least partially positioned within the housing and in operable communication with the injection assembly (Para. [0007], lines 2-4).
“and an array having at least one electrode extending outwardly from a front end of the housing and in electrical communication with the signal generator.”:  Kemmerrer et al. discloses a plurality of electrodes 142 each extending outwardly from the front end 128 of the upper portion 124 of the housing 104; each electrode 142 is in electrical communication with the circuit board 108 (Para. [0026], lines 1-3, Fig. 1).  Further, modified Kemmerrer et al. teaches the two outputs.
“wherein the at least one electrode administers electroporation pulses generated by the signal generator to the cells to induce reversible pores in the cells allowing the agent to pass into the cells”:  Kemmerrer et al. 
Regarding claim 19, Kemmerrer et al. teaches the invention discussed above.  However, Kemmerrer et al. does not teach a signal amplifier.
For claim 19, Henley et al. teaches an amplifier 412 contained in an electronic package 515 of the hand-held device (500, Para. [0038], lines 1, and 29-30, Fig. 5), which reads on the instant claim limitation of a signal amplifier positioned within the housing.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing of Kemmerrer et al. to incorporate an amplifier in the housing of the device as taught by Henley et al. because Henley et al. teaches an amplifier 412 in controls the current magnitude based on current feedback signals from a current sensor (Para. [0037], lines 21-23).  

claim 19, modified Kemmerrer et al. teaches the invention discussed above. Modified Kemmerrer et al. does teach an amplifier.  However, modified Kemmerrer et al. does not teach a primary winding.
For claim 19, Smith teaches a primary winding (8, Col. 2, line 51, Fig. 1), which reads on the instant claim limitation of the signal amplifier including: a primary winding. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. to further include a primary winding, because Smith teaches the primary winding is used to facilitate synchronous rectification of the output by a rectifier attached to each secondary winding, reducing power losses compared to conventional power supplies with a single secondary winding coupled to a single rectifier (Abstract, lines 2-6 and Col. 4, lines 3-4).  
Regarding claim 19, modified Kemmerrer et al. teaches the invention discussed above. Modified Kemmerrer et al. teaches an amplifier as discussed above.  However, modified Kemmerrer et al. does not teach a plurality of secondary windings coupled together in a series configuration.
For claim 19, Smith teaches three inductors (275, 280, 285) in series with three ideal secondary windings (130, 135, 140, Col. 7, lines 15-16, Fig. 5), which reads on the instant claim limitation of a plurality of secondary windings coupled together in a series configuration. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the amplifier of Henley et al. to further include an amplifier with secondary windings in a series configuration as taught by 

Regarding claim 19, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach a storage capacitor and a fly-back diode coupled to each of the secondary windings.
For claim 19, Smith teaches, Smith teaches secondary windings 12 coupled to a capacitor 22 and a freewheeling diode (18, also known as a fly-back diode), illustrated in Fig. 1, which reads on the instant claim limitation of wherein a storage capacitor and a fly-back diode are coupled to each of the plurality of secondary windings.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified amplifier and invention of Kemmerrer et al. to further include an amplifier including a capacitor and a freewheeling diode coupled to secondary windings as taught by Smith, because Smith teaches the characteristics of the secondary windings are preferably selected so that the power rectifiers of each parallel circuit draw the same current (Col. 5, lines 12-14).

Additionally, regarding claim 19, modified Kemmerrer et al. teaches the invention discussed above.  However, modified Kemmerrer et al. does not teach the plurality of 
Additionally, for claim 19, Chang et al. teaches a plurality of secondary windings having at least two outputs where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the two outputs (Para. [0065], lines 1-2), illustrated in Fig. 10 and shown below in annotated Fig. 10.  Therefore, with this configuration which is similar to what is being claimed in the instant application, a voltage difference across the plurality of secondary windings would be equal to the difference voltage difference between two outputs.  Further, an example of a transformer having multiple outputs is illustrated in the reference of Chang et al. Fig. 10 (as evidenced by All About Circuits-Winding Configurations, Chapter 9, pgs. 1-2, 2015), which adequately illustrates a transformer having two or more outputs.


    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al.  further include a similar transformer configuration having teaches a plurality of 

Regarding claim 19, modified Kemmerrer et al. teaches the invention discussed above.  Modified Kemmerrer et al. teaches a power switch 22 (Para. [0027], line 3, Fig. 2).  However, modified Kemmerrer et al. does not teach a power switch configured to supply a voltage from the power supply across a primary winding.
For claim 19, Smith teaches a primary winding (8, Col. 2, line 51, Fig. 1), which reads on the instant claim limitation of a primary winding.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take modified Kemmerrer et al., Henley et al. and Smith and further include a primary winding to be configured to power switch to supply a voltage because Smith teaches conventional switch mode power supplies commonly include a compact power trans former and one or more power switches for alternately coupling a DC voltage across a primary winding of the power transformer, thereby generating a series of voltage pulses across one or more secondary windings of the 

Claim 20: “wherein the base station is in electrical communication with the power supply when the base station is coupled to the handset.”: Kemmerrer et al. disclose , the electroporation device 102 includes a base unit 106, and a handset 100 that may be detachably docked to the base unit 106, and the base unit 106 is generally positioned on a table or other flat surface and is in electrical communication with and able to charge the battery pack 10 of the handset 100 when the two are in a docked or coupled configuration (Para. [0021], lines 2-6, Fig. 1).    



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/112898 A1-Kemmerrer et al., US 2003/0199808 A1-Henley et al., US 20080312579 A1-Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), US  6118679-Smith, and in further view of US 20080231337 A1-Krishnaswamy et al.

Regarding claim 5, modified Kemmerrer et al., Henley et al., and Smith teach the invention discussed above in claim 4.  However, modified Kemmerrer et al. does not 
For claim 5,  Krishnaswamy et al. teaches a capacitor (C1, which could be a filtering capacitor) and (C2, which could be a storage capacitor) in a coupled in a parallel configuration as illustrated in Fig. 25, which reads on the instant claim limitation of “a filtering capacitor is coupled in a parallel configuration with the storage capacitor.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include a similar filtering capacitor and storage capacitor coupled in a parallel configuration as taught by Krishnaswamy et al., because Krishnaswamy et al. teaches during the charging interval, the water-insulated transmission line can be represented as a capacitor in parallel with a resistor and the capacitance, C, of this combination stored the pulse energy at the peak charging voltage; the primary voltage was raised to the limit set by the switch rating, with about 10% safety margin, to reduce the turn ratio (Para. [0236], lines 1-7).  
	
Regarding claim 6, modified Kemmerrer et al., Henley et al., and Smith teach the invention discussed above in claim 5.  However, modified Kemmerrer et al., does not teach a balancing capacitor coupled to each secondary winding in a parallel configuration.  
For claim 6,  Krishnaswamy et al. teaches a similar balancing capacitor 211 coupled to secondary windings 213 in a parallel configuration as illustrated in Fig. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include similar balancing capacitor coupled to secondary windings in a parallel configuration as taught by Krishnaswamy et al., because Krishnaswamy et al. teaches during the charging interval, the water-insulated transmission line can be represented as a capacitor in parallel with a resistor and the capacitance, C, of this combination stored the pulse energy at the peak charging voltage; the primary voltage was raised to the limit set by the switch rating, with about 10% safety margin, to reduce the turn ratio (Para. [0236], lines 1-7).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/112898 A1-Kemmerrer et al., US 2003/0199808 A1-Henley et al., US 20080312579 A1-Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), US  6118679-Smith, and US 20080231337 A1-Krishnaswamy et al., and in further view of (Lim and Goh, 2009). 

Regarding claim 7, modified Kemmerrer et al., teaches the invention discussed above in claim 6.  Additionally, modified Kemmerrer et al. teach a thermistor 24 in the battery pack 10 of the handset (100, Para. [0027], lines 1-4, Fig. 2). However, modified Kemmerrer et al. does not teach a thermistor coupled between the secondary windings and the primary winding.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include placing the thermistor of Kemmerrer et al. between the secondary windings and the primary winding because Lim and Goh teach thermistors were attached to the primary and secondary coils (also known as windings) to measure the temperature rise caused by the system (pg. 237, Section III: Experimental Method, lines 7-8).

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/112898 A1-Kemmerrer et al., US 2003/0199808 A1-Henley et al., US 20080312579 A1-Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), US  6118679-Smith, and in further view of US 20080231337 A1-Krishnaswamy et al.
	
Regarding claim 16, modified Kemmerrer et al. teaches the invention discussed above in claim 15.  However, modified Kemmerrer et al. does not teach a filtering capacitor coupled in a parallel to a storage capacitor in a parallel configuration.  
For claim 16, Krishnaswamy et al. teaches a capacitor (C1, which could be a filtering capacitor) and (C2, which could be a storage capacitor) in a coupled in a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al. and further include a similar filtering capacitor and storage capacitor coupled in a parallel configuration as taught by Krishnaswamy et al., because Krishnaswamy et al. teaches during the charging interval, the water-insulated transmission line can be represented as a capacitor in parallel with a resistor and the capacitance, C, of this combination stored the pulse energy at the peak charging voltage; the primary voltage was raised to the limit set by the switch rating, with about 10% safety margin, to reduce the turn ratio (Para. [0236], lines 1-7).  

Regarding claim 17, modified Kemmerrer et al., Henley et al., and Smith teach the invention discussed above in claim 10.  However, modified Kemmerrer et al. does not teach a balancing capacitor coupled to each secondary winding in a parallel configuration.  
For claim 17, Krishnaswamy et al. teaches a similar balancing capacitor (211) coupled to secondary windings 213 in a parallel configuration as illustrated in Fig. 35, which reads on the instant claim limitation of a balancing capacitor is coupled to each of the plurality of secondary windings in a parallel configuration.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kemmerrer et al., Henley et al., Smith, and further include similar balancing capacitor coupled to .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/112898 A1-Kemmerrer et al., US 2003/0199808 A1-Henley et al., US 20080312579 A1-Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), US  6118679-Smith, and US 20080231337 A1-Krishnaswamy et al., and in further view of (Lim and Goh, 2009).

	Regarding claim 18, modified Kemmerrer et al. teaches the invention discussed above in claim 10.  Additionally, modified Kemmerrer et al. teaches a thermistor 24 in the handset (100, Para. [0027], lines 1-4, Fig. 2).  However, modified Kemmerrer et al. does not teach a thermistor coupled between the secondary windings and the primary winding 
For claim 18, Lim and Goh teach a thermistor attached to the primary and secondary coils (also known as windings; pg. 237, Section III: Experimental Method, lines 7-8), which reads on the instant claim limitation of a thermistor coupled between the plurality of secondary windings and the primary winding.


Pertinent Prior Art
US 6940598 B2 (Christel, Lee A.). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed above pertains to the instant claim limitation of thermistors in claims 7 and 18.  

Evidentiary Prior Art
The All About Circuits (2015) reference has been used as a supplementary prior art reference pertaining to claims 1, 10, and 19, in support of the Chang et al. reference.

Response to Amendment
The Amendment filed on 11/24/2020 has been entered.  Claims 1, 10, 19, and 20 have been amended, and claims 2-9, 11-18, and 20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19, and the dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the bottom of pg. 8 and the top of pg. 9, paragraph 1, of the applicant’s arguments, pertaining to claim 1, and the amended limitation of “the plurality of secondary windings having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the two outputs,” the combination of the references of Kemmerrer et al., and in further views of Henley et al., Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), Smith meet this newly added limitation.  
Further, the reference of Chang et al. (Figure 10) illustrates a similar transformer configuration presented in the claims instant application which reads on this amended limitation (in Fig. 10 of Chang et al).  Further, Figure 2 of the instant application does not clearly demonstrate how the claim structure can meet the structural limitation presented in the instant application, as described in more detail above in the 112 rejection section and the 103 rejection section describes the rejection above. 
Additionally, the amended limitation of “two outputs of” the signal amplifier.” Has also been met via the modification of Kemmerrer et al. and the reference of Chang et al., which illustrates a transformer with two or more outputs; the Kemmerrer et al. reference did disclose “an array having a plurality of electrodes in electrical 
Regarding pg. 9, paragraph 2 of the applicant’s arguments, pertaining to Kemmerrer’s handset and housing 104, which does correlate to the instant claim limitation of a “handset” and “housing” presented in claim 1, which has been described above in the rejection.  The modification of Kemmerrer et al. provided by Henley’s amplifier, which teaches an amplifier 412 contained in an electronic package 515 of the hand-held device (500, Para. [0038], lines 1, and 29-30, Fig. 5) and the primary winding and a plurality of secondary windings in a series configuration described above in the rejection, does meet the limitation of claim 1 presented in the instant claim limitation.
Regarding pg. 9, paragraph 3, of the applicant’s arguments, pertaining to the amended claim limitation of “having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the outputs,” has been met, as previously mentioned above, the combination of the references of Kemmerrer et al., and in further views of Henley et al., Chang et al. (as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015), Smith meet this newly added limitation.  
Further, the reference of Chang et al. (Figure 10) illustrates a similar transformer configuration presented in the claims instant application which reads on this amended limitation (in Fig. 10 of Chang et al).  Further, Figure 2 of the instant application does not clearly demonstrate how the claim structure can meet the structural limitation presented in the instant application, as described in more detail above in the 112 rejection section 
Regarding the bottom of page 9 of the applicant’s arguments, due to independent claims 10 and 19 presenting the same amended claim limitations as independent claim 1, these claims are rejected for the same explanations provided in the rejection above, as well as in the response to arguments section of this rejection, as well as dependent claims 2-9, 11-18, and 20.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799